Case 18-10512-KBO Doc517 Filed 11/01/18 Page 1of2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

Chapter 11
In re:
Case No. 18-10512 (CSS)
Zohar III, Corp., et al.,'
Jointly Administered
Debtors.

Nowe Nee Nee eee Ne Nee” ee”

Docket Ref. No. 7, 455

 

ORDER EXTENDING THE DEADLINE TO SATISFY THE DEBTORS’ INITIAL
REPORTING REQUIREMENTS UNDER BANKRUPTCY RULE 2015.3

Upon consideration of the motion [Docket No. 7] of the Debtors for the entry of an order
(i) approving the Debtors’ Reporting Protocol (as defined herein) and the related Confidentiality
and Non-Disclosure Provisions (as defined herein) and (ii) modifying the reporting requirements
under Bankruptcy Rule 2015.3, such that the Reporting Protocol is deemed to satisfy all such
reporting requirements, as modified by the Debtors’ (1) Limited Withdrawal of Debtors' Motion
for Entry of an Order (1) Approving the Debtors Reporting Protocol and (II) (A) Modifying the
Debtors Reporting Requirements Under Bankruptcy Rule 2015.3, and (B) As Necessary,
Extending the Deadline Within Which to Report Under Bankruptcy Rule 2015.3 and (2)
Statement in Support of Entry of Proposed Order Pursuant to 11 U.S.C. § 107(b) and Fed. R.
Bankr. P. 2015.3(e) and 9018 Prohibiting Filing of Portfolio Company Financial Information in
Bankruptcy Reporting [Docket No. 455] (together, the “Motion”)’; and upon consideration of all
pleadings related thereto; and due and proper notice of the Motion having been given; and it
appearing that no other or further notice of the Motion is required; and it appearing that the Court

has jurisdiction to consider the Motion in accordance with 28 U.S.C. §§ 157 and 1334 and the

 

' The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
Zohar HI, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
(9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 350
Fifth Avenue, c/o Goldin Associates, LLC, New York, NY 10118.

* Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Motion.
01:22969143.5
Case 18-10512-KBO Doc517 Filed 11/01/18 Page 2 of 2

Amended Standing Order; and it appearing thatis is a core proceeding pursuant to 28 U.S.C.
§ 157(b)(2); and it appearing that venue of this proceeding and the Motion is proper pursuant to
28 U.S.C. §§ 1408 and 1409; and it appearing that the relief provided for herein is in the best
interests of the Debtors, their estates, and their creditors and is an appropriate exercise of the
Debtors’ business judgment; and after due deliberation and sufficient cause appearing therefor,
IT IS HEREBY ORDERED THAT:

1, The Motion is GRANTED solely to the extent set forth herein.

2. The Debtors shall have until December 17, 2018 to comply with the initial
reporting requirements under Bankruptcy Rule 2015.3.

3. The Debtors are authorized to take any and all actions necessary to effectuate the
relief granted herein.

4, This Court shall retain jurisdiction to hear and determine all matters arising from
or related to the Implementation of this Order.

Dated: iH | ] , 2018

Wilmington, Delaware (C 77° ite

Christopher S. Sontchi
United States Bankruptcy Judge

 
